DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October  has been entered.
 

Response to Amendment
The amendment filed September 13, 2021 has been entered.  Claims 1, 2, 6-11 and 22-26 are pending in the application.  Examiner acknowledges Applicant’s cancellation of claims 5, 20, and 21, and addition of new claims 23-26.  Applicant’s submission of new claims 23-26 have presented new claim rejections under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Claim 23: Claim 23 is dependent on cancelled claim 21. Examiner is interpreting claim 23 as best understood to be dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-11, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over:
Burkett et al. (U.S. 9,427,163 B2) (hereinafter – Burkett 2016) 
Burkett (U.S. 9,351,687 B2) (hereinafter – Burkett ‘687).
Re. Claim 1: Burkett 2016 teaches an intravascular system, comprising: an intravascular guidewire, comprising: a flexible elongate member comprising a proximal portion and a distal portion (Fig. 2, intravascular device 102 having flexible elongate member 106 having proximal portion 109 and distal portion 107).
Burkett 2016, does not explicitly describe the core wire to be formed of specifically metal.

It would have been obvious to one having skill in the art before the effective filing date to have modified Burkett 2016 to include a core wire explicitly comprising a metal core such as Nitinol as taught by Burkett ‘687, the motivation being that Nitinol provides increased flexibility and resists kinking (Col. 18, lines 46-50).
Burkett 2016 further teaches wherein the distal portion of the flexible elongate member comprises: at least one electronic component (Figs. 1, 2: component 112, described in Col. 7: “Generally, the component 112 is representative of one or more electronic, optical, or electro-optical components… In some instances, the component 112 is positioned within a housing of the intravascular device 102. In that regard, the housing is a separate component secured to the flexible elongate member 106 in some instances. In other instances, the housing is integrally formed as a part of the flexible elongate member 106”), and
a conductive wire coupled to the at least one electronic component (Col. 8, line 58 – Col. 10, line 5: communication pathways couple electronic component 112 (as shown in Fig. 2) to conductive portions 132, 134, 136 (as shown in Figs. 3, 4), wherein the total number of electrical conductors used to couple the electronic component and conductive portions varies depending on communication needs for such elements).  Examiner notes that Burkett 2016’s recitation of a communication pathway, which can consist of electrical conductors, encompasses and reads upon a “conductive wire.”  Additionally or alternatively, Examiner notes that Burkett ‘687 also teaches an embodiment having at least one 
Burkett ‘687 further teaches wherein the proximal portion of the flexible elongate member comprises:
a conductive ribbon different than the conductive wire and coupled to the conductive wire, wherein the conductive ribbon comprises a proximal end and a distal end (Figs. 4, 5: embodiments showing the use of three wires, which are of a flattened trifilar shape; at least one of the flattened trifilar wires reads upon a conductive ribbon separate from the other trifilar wires, i.e., conductive wire(s), as demonstrated additionally or alternatively above),
a conductive portion coupled to the conductive ribbon and in electrical communication with the at least one electronic component via the conductive ribbon and the conductive wire (Fig. 6: conducive bands 248 coupled to communication cable 232, which may have trifilar construction as recited in Col. 16: “In some embodiments, the communication cable 232 is a trifilar structure as described above with respect to FIGS. 2-5”; Col. 16: “the distal end of the communication cable 232 is coupled to the component 220 at junction 234”),
wherein the conductive portion is coupled to the conductive ribbon at a location between the proximal and distal end (Fig. 11: conductor 350 coupled via solder joint 352 to conductive portion 342).
Since Burkett 2016 teaches a number of communication pathways may be required dependent on the communication needs of the element, and Burkett ‘687 teaches that trifilar wires can be of a flattened, i.e., ribbon shape, to establish at least three distinct communication pathways (Figs. 2-5), it would have been obvious to one having skill in the art before the effective filing date to have modified Burkett 2016 to include the use of multiple wires in the form of trifilar elements, and particularly  flattened trifilar elements as taught by Burkett ‘687, since Burkett ‘687 illustrates that this is one of 
Burkett ‘687 further teaches:
a polymer layer positioned about the metal core (Fig. 5: layer 134, described in Col. 9: “…the layer 134 is formed of polyethylene terephthalate (PET) in some instances and may extend along all, a portion, or none of the length of the core wire 136…”),
wherein the conductive ribbon is embedded within the polymer layer (Figs. 12-14, as described in Col. 22, lines 31-49: portions of polymer is removed to define conductive connectors in the tubing 400),
an insulation layer different than the polymer layer and formed over the proximal end of the conductive ribbon such that the insulation layer is spaced from the location (Fig. 11; Col. 21, line 63 – Col. 22, line 7: shrink wrap placed over the exposed coil sections; alternatively or additionally, the insulation of trifilar coatings shown in Figs. 2-4 also constitute an insulation layer formed over a second portion, since the electrical connectors are connected to the conductors of the trifilar, i.e., a second portion of the conductive ribbon, as evidenced by Col. 19: “In that regard, each of the electrical connectors 262, 264, and 266 is connected to one of the conductors of the trifilar”).
It would have been obvious to modify Burkett 2016 to incorporate the various polymer and insulation layers as taught by Burkett ‘687, the motivation being that these elements provide identification of components (Col. 8, lines 45-54) and to provide insulation of electrical components Col. 3, lines 34-58).
Re. Claim 2: Burkett 2016 and Burkett ‘687 teach the system according to claim 26 (see later).  Burkett 2016 further teaches the system wherein the proximal portion of the flexible elongate member 
Re. Claim 9: Burkett 2016 and Burkett ‘687 teach the system according to claim 26 (see later).  Burkett 2016 further teaches the system
wherein the locking section further comprises a third subsection, wherein the first subsection is between the second subsection and the third subsection (Fig. 2, connection portion 114 formed of three sections, subsections 122, 118, and 120), 
wherein the second subsection includes a first taper, a distal end of the first taper having the second diameter and a proximal end of the first taper having the first diameter, and wherein the third subsection includes a second taper, a distal end of the second taper having the first diameter and a proximal end of the second taper having the second diameter (Col. 8, “Further, while the transition between connection portion 114 and section 118 and the transition between section 118 and section 120 are shown as being stepped in the illustrated embodiments, in other embodiments the transitions are tapered and/or otherwise make a gradual change in outer diameter along the length of the intravascular device. In some embodiments, use of tapered and/or gradual transitions results in the proximal portion of the intravascular device 102 not having any sharp edges. In some implementations, the use of tapered and/or gradual transitions for one or both of the transitions between section 118 and either the connection portion 114 or section 120 makes cleaning the proximal portion of the device (e.g., to remove any liquids or other unwanted materials on the surface of the proximal portion of the intravascular device) easier”).
Re. Claim 10: Burkett 2016 and Burkett ‘687 teach the system according to claim 26 (see later).  Burkett 2016 further teaches the system further comprising: 

the connector including a locking clip (Figs. 22-23 showing top and bottom halves of connector sliding over to engage intravascular device 102, acting as a locking clip) 
comprising a slit sized and shaped to receive the locking section of the flexible elongate member (Fig. 18-21, showing a recess sized to engage connecting portion of the intravascular device 102; Fig. 22 also shows what can be considered a locking clip, indicated by the slit near arrow 270).
Re. Claim 11: Burkett 2016 and Burkett ‘687 teach the system according to claim 1.  Burkett 2016 further teaches the system wherein the locking clip comprises a top portion tilting proximally at a tilt angle (Fig. 20, supports 238, 240, 242, 246, 248 constituting a “top portion” which tilts at a certain angle towards the proximal portion of the intravascular device; Fig. 29-30 also show a taper formed at one of the supports, wherein the taper may be considered to be tilting towards the proximal direction of the wire).
Re. Claim 22: Burkett 2016 and Burkett ‘687 teach the system according to claim 1.  Burkett 2016 further teaches the system wherein the slit is further sized and shaped to limit a movement of the locking section relative to the locking clip to a length of the first subsection (Figs. 20, 21: movement of section 118 is limited once engaged with portion 266).
Re. Claim 23: Burkett 2016 and Burkett ‘687 teach the system according to (as best understood) claim 1.  Burkett ‘687 further teaches the invention wherein the polymer layer is removed over the proximal end of the conductive ribbon such that that the insulation is formed directly over the proximal end of the conductive ribbon (Fig. 13: exposed wire regions (second portions) are proximal to regions where polymer material has not been removed, i.e., 412, 414; Examiner notes that the insulation, i.e., polymer layer, is formed over at least some proximal end of the conductive ribbon). 
Re. Claim 24: Burkett 2016 and Burkett ‘687 teach the system according to claim 1.  Burkett 2016 teaches the invention further comprising a locking section integral with the metal core (Fig. 2, connection portion 114 or section 118 (structurally identical to applicant’s “locking section” of figure 2 of applicant’s disclosure); figs. 20-21, showing the locking function, described in Col. 15: “In some instances, the cutout 268 is sized and shaped such that the resulting surface 266 is configured to engage with a distal portion of section 120 of the intravascular device 102”).
Re. Claim 25: Burkett 2016 and Burkett ‘687 teach the system according to claim 24.  Burkett 2016 further teaches the invention wherein the insulation layer and the proximal end of the conductive ribbon are positioned immediately distal of the locking section (Fig. 3: insulating portions 138, 140, 142, 144 positioned distal to locking portion 118 (structurally identical to applicant’s “locking section” of figure 2 of applicant’s disclosure); figs. 20-21, showing the locking function, described in Col. 15: “In some instances, the cutout 268 is sized and shaped such that the resulting surface 266 is configured to engage with a distal portion of section 120 of the intravascular device 102”).
Re. Claim 26: Burkett 2016 and Burkett ‘687 teach the system according to claim 24.  Burkett ‘687 further teaches wherein the metal core comprises a first diameter (Col. 18: “In some instances the core 238 has a different profile than the core 246, such as a larger or smaller diameter and/or a non-circular cross-sectional profile”), and
wherein the locking section comprises a first subsection and a second subsection, the first subsection having a second diameter smaller than the first diameter, the second subsection transitioning between the first diameter and the second diameter (Fig. 2, connection portion 114 comprises subsections 122, 118, and 120, wherein 118 has a smaller diameter than subsections 122 and 120).

s 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over:
Burkett et al. (U.S. 9,427,163 B2) (hereinafter – Burkett 2016)
Burkett (U.S. 9,351,687 B2) (hereinafter – Burkett ‘687)
Burkett et al. (2014/0187874 A1) (hereinafter – Burkett 2014).
Re. Claim 6: Burkett 2016 and Burkett ‘687 teach the system according to claim 1.  Burkett 2016 and Burkett ‘687 do not teach the system wherein the conductive portion comprises a conductive ink.
Burkett 2014 teaches the conductive portion being comprised of a conductive ink (Fig. 5; paragraph 0012: “Numerous different methods exist to apply the conductive material to the exposed sections on the body. In certain embodiments, printing is used and the conductive material is a conductive ink”).  Burkett 2014 teaches analogous art in the technology of guidewires.
Burkett 2014 states: “Numerous different methods exist to apply the conductive material…” (Paragraph 0012).  Therefore, it would have been obvious to try by one of ordinary skill in the art before effective filing date of the invention to form the conductive portion using conductive ink as taught by Burkett 2014 and to incorporate it into the system of Burkett ‘687 since there are a finite number of identified, predictable potential solutions (i.e., ink, soldering, physical contact, electrical coupling) to the recognized need of forming a conductive portion and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.  Examiner additionally notes that utilizing a conductive ink allows for the conductive portion to be printed, which yields advantages in that printing forms a thin and compact layer for the conductive portion, and also allows the conductive portion to be formed in any desired pattern, as suggested in paragraph 0053 of Burkett 2014.
Re. Claim 8: Burkett 2016 and Burkett ‘687 teach the system according to claim 1.  Burkett 2016 and Burkett ‘687 do not teach the system wherein the metal core comprises an electrical ground for the electronic component.

It would have been obvious to one skilled in the art to have modified the system of Burkett 2016 and Burkett ‘687 to include a having the metal core comprise an electrical ground as taught by Burkett 2014, the motivation being that using the core wire as an electrical ground allows for a more compact guidewire as compared to using additional space for separate electrical communication/wiring, which reduces issues related to breakage of delicate conductive wires and other issues related to lack of space for the supportive core wire (Paragraphs 0005-0006).

Response to Arguments
Applicant's arguments filed September 13, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Burkett 2016 and Burkett ‘687 do not teach the newly amended claim limitations or limitations of new claims 23-26:
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant merely states that the references do not teach the claim limitations without providing further substantive argument.  Examiner has provided additional sections of Burkett 2016 and Burkett ‘687 which read upon the newly amended claim limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791